Case 1:19-cr-00245-JPH-MJD Document 51 Filed 04/12/21 Page 1 of 2 PageID #: 188
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA                                   Case No. 1:19-cr-245-JPH-MJD-01

                                                            ORDER ON MOTION FOR
 v.                                                         SENTENCE REDUCTION UNDER
                                                            18 U.S.C. § 3582(c)(1)(A)
 JONATHAN HARRIS                                            (COMPASSIONATE RELEASE)


       Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

☐ DENIED.

☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes

as a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). In the motion, Defendant

asks the Court to appoint counsel to represent him. The Court sympathizes with Defendant's fear

of contracting COVID-19, but, as currently formulated, Defendant's motion does not show that he

is entitled to compassionate release under § 3582(c)(1)(A) or that the interests of justice support

appointing counsel to represent him at this time. Notably, the Court just sentenced Defendant in

September 2020, at which time it was aware both of the risks of COVID-19 and Defendant's

medical conditions. Despite that knowledge, the Court sentenced Defendant to 37 months of

imprisonment. Accordingly, Defendant's motion for compassionate release, dkt. [50], is denied

without prejudice.

       If Defendant wishes to renew his motion, he may do so by completing and returning the

attached form motion. (Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A)
Case 1:19-cr-00245-JPH-MJD Document 51 Filed 04/12/21 Page 2 of 2 PageID #: 189
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



(Compassionate Release) (Pro Se Prisoner)). If Defendant renews his motion, he must explain

what circumstances, if any, have changed since the Court sentenced him in September 2020.

☐ OTHER:

SO ORDERED.

Date: 4/12/2021




Distribution:

Jonathan Harris
Reg. No. 17147-028
FCI Terre Haute
Federal Correctional Institution
P.O. Box 33
Terre Haute, IN 47808

All Electronically Registered Counsel
